DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application # 16/396,591 was filed on 4/26/2019.
An IDS filed on 4/26/2019 has been fully considered and entered by the Examiner.
Claims 1-20 are subject to examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  With respect to claim 17 the claim recite “ rank a set of potential containerization nodes within in (i.e. concepts performed in the human mind); select nodes to run a containerized application based on the ranked set of nodes (i.e. concepts performed in the human mind) 
The judicial exception is not integrated into a practical application.  The claim recites additional elements a processing resource and a memory resource.  The containerized application scheduling system containing a processing resource; and a memory resource recited at a high level of generality such that amounts no more than mere instructions to apply the exception using a generic computer systems component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim is directed to an abstract idea.
18-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: the claim(s) are directed to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farhan et al. U.S. Patent #10,908,940 (hereinafter Farhan) in view of Parees et al. U.S. Patent Publication # 2019/0220319 (hereinafter Parees)
With respect to claim 1, Farhan teaches a method comprising: 
-receiving, with a computer virtualization scheduler, network locality information for virtualization equipment (i.e. dynamic virtual server manager may slice the rack vertically instead of horizontally by organizing servers from pools of server components mounted throughout the rack) (column 7 lines 2-21) Examiner would like to point out that network locality information as referred in the specification is physical topology information of virtualization equipment within single rack and/or multiple rack.
-receiving, network utilization information for virtualization equipment (i.e. network bandwidth requirement indicate an amount of bandwidth to and from the virtual server that will be required to execute the workload) (column  17 lines 20-27)and 

Farhan does not explicitly teach the compute virtualization scheduler.  
Parees teaches compute virtualization scheduler (i.e. container scheduler)(paragraph 23) receiving  with a computer virtualization scheduler, network locality information for virtualization equipment (Paragraph 23-24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Parees’s teaching in Farhan’s teaching to come up with having compute virtualization scheduler to receiving network locality information and network utilization information.  The motivation for doing so would be so based on the information the scheduler and assign or evict workload from the hosts (Paragraph 56-57)
With respect claim 2, Farhan and Parees teaches the method of claim 1, but Parees further teaches wherein the computer virtualization scheduler is a containerized application scheduler (Paragraph 23)
With respect claim 3, Farhan and Parees teaches the method of claim 1, but Parees further teaches wherein the computer virtualization scheduler is a container application pod scheduler (Paragraph 23-24)
With respect claim 4, Farhan and Parees teaches the method of claim 1, but Parees further teaches wherein the virtualization equipment includes servers for running containerized applications (i.e. application to launch a container or group of container (e.g. kubermetes pods)) (Paragraph 24)
With respect claim 5, Farhan and Parees teaches the method of claim 1, but Parees further teaches wherein the virtualization equipment includes network switches (Paragraph 42)

With respect claim 7, Farhan and Parees teaches the method of claim 1, but Farhan further teaches wherein the network locality information includes physical topology information of virtualization equipment within multiple racks of a data center (i.e. slice the rack vertically by organizing servers from pools of server components mounted through the track and maybe included in multiple rack in common data center or my be included in common rack) (column 7 lines 5-27)
With respect claim 8, Farhan and Parees teaches the method of claim 1, but Farhan further teaches wherein the network locality information includes physical topology information of virtualization equipment within a single rack of a data center (i.e. common rack) (column 7 lines 13-15)
With respect claim 9, Farhan and Parees teaches the method of claim 1, but Parees further teaches wherein the determined virtualization workload placement includes selecting a plurality of servers to run a containerized microservice or application (Paragraph 24)
With respect claim 11, Farhan and Parees teaches the method of claim 1, but Parees further teaches wherein determining virtualization workload placement includes prioritizing nodes based on network locality (i.e. high priority for workload request to be placed on high priority hosts and based on total execution time and compute resource available)(Paragraph 30)
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farhan et al. U.S. Patent #10,908,940 (hereinafter Farhan) in view of Parees et al. U.S. Patent Publication # 2019/0220319 (hereinafter Parees) further in view of Rodriguez et al. U.S. Patent Publication # 2019/0266453 (hereinafter Rodriguez)

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malik in view of Memom et al. U.S. Patent Publication # 2020/0028894 (hereinafter Memom)
With respect to claim 16, Malik teaches the medium of claim 12, but fails to teach wherein the workload placement is determined by ranking available nodes in a data center based in part on location and bandwidth.
Memom teaches workload placement is determined by ranking available nodes in a data center based in part on location and bandwidth (Paragraph 79).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Memom’s teaching in Malik’s teaching to come up with ranking a set of potential containerization nodes based on a physical location.  The motivation for doing so would be to maximize storage access performance precipitated by the local data access (Paragraph 79)
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimm et al. U.S. Patent Publication # 2016/0217050 (hereinafter Grimm) in view of Memom et al. U.S. Patent Publication # 2020/0028894 (hereinafter Memom)

a processing resource (Paragraph 3, 14-15); and a memory resource (Paragraph 14-15, 20) storing machine readable instructions to cause the processing resource to:
 rank a set of potential containerization nodes (i.e. ranking the containers in terms of the level of usage of the resource) within a data center compared to other nodes within the data center (Paragraph 43); and 
select nodes to run a containerized application based on the ranked set of nodes (i.e. select one or more of top ranked containers to run the resource/application) (Paragraph 43, 45)
Grimm does not teach based in part on a physical location of each node.
Memom teaches rank a set of potential containerization nodes based in part on a physical location  compared to other nodes (Paragraph 79).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Memom’s teaching in Grimm’s teaching to come up with ranking a set of potential containerization nodes based on a physical location.  The motivation for doing so would be to maximize storage access performance precipitated by the local data access (Paragraph 79)
With respect to claim 18, Grimm and Memom teaches the system of claim 17, but Grimm further teaches wherein the instructions are to cause the processing resource to rank the set of potential containerization nodes based on network utilization of the nodes (Paragraph 43, 44, 47-48)
With respect to claim 19, Grimm and Memom teaches the system of claim 17, but Grimm further teaches wherein the instructions are to provide a default approach for ranking the potential containerization nodes (i.e. ranking the containers) (Paragraph 43), while allowing for application-specific customization of the ranked set of potential containerization nodes (i.e. not selecting the highest ranked)(Paragraph 43)
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malik et al. U.S. Patent # 9,130,844 (hereinafter Malik) 
With respect to claim 12, Malik teaches a non-transitory machine readable storage medium having stored thereon machine readable instructions to cause a computer processor to: 
determine, containerized application workload placement based on equipment locality information within a common data center (i.e. efficiently execute workload across compute domain based on deterministic network infrastructure by employing a network switch architecture in which no two servers are more than two hops away from one another) (column 6 lines 8-37); and 
assign a workload to virtualization equipment within the data center based on the equipment locality information in order to improve overall network utilization (i.e. inserting workload for execution into one or more specific server nodes with sufficient available capacity)(column 6 lines 55-67) (column 7 lines 1-7)

With respect to claim 14, Malik teaches the medium of claim 12,  wherein the workload placement is determined by prioritizing virtualization equipment that leads to a reduction in a number of hops for a containerized application (column 6 lines 8-20)
With respect to claim 15, Malik teaches the medium of claim 12, wherein the workload placement is determined by prioritizing high-bandwidth links (i.e. high-speed deterministic network infrastructure) between nodes in a data center  (column 6 lines 8-20)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A).  Parekh et al. U.S. Patent Publication # 2020/0250006 which in Paragraph 11 teaches the pod is scheduled to memory optimized instances, and if ratio is low, the pod is scheduled to compute optimized instance and if ratio is within range between high and low, the pod is scheduled to EBS optimized instances.
B). Ramey et al. U.S. Patent Publication # 2016/0116110 which in Paragraph 67 teaches each Kubermetes nodes also known as worker or minion is the single where the containers are deployed.
C).  Yemini et al. U.S. Patent # 9,888,067 which teaches CPU and memory resources may be allocated to container by the scheduler of the container system which includes traditional operating systems scheduling algorithm.
D). Meisch et al. U.S. Patent Publication # 2018/0027060 which in Paragraph 69 teaches the orchestrator obtains profile in which the input parameter set is indicative of the type of the workload, the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453